Title: From Alexander Hamilton to James McHenry, 25 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Feby. 25. 1800
          
          I some time since forwarded you a definitive arrangement of the Officers of the 11th. Regiment in which Captn. Bowman is placed as third Captain. In a letter of the 19th instant from Colonel Ogden states that Captn. Bowman was Lieutenant Last War when the Officers now — above him were only Ensigns, and recommends appears to favor his being placed as first Captain as well on account of his personal qualifications as pretensions, neither of which, from Captn. Bowman not having joined the Regiment, he had before been enabled to judge of. I should have consented to this alteration had not the arrangement been forwarded to you. I Therefore did not think proper to do it, without previously obtaining your sanction which I now request.
          with great respect &—
          Secretary of War
        